Citation Nr: 1415618	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the appellant is entitled to an extension of her delimiting date beyond August 26, 2010, for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from January 1973 to January 1977.  The appellant is the Veteran's daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma, which denied the benefit sought on appeal.

In addition to a paper claims file, there is also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  The appellant was granted a eligibility for DEA benefits in August 26, 2002; she was informed that her delimiting date was August 26, 2010.  

2.  There is no factual basis upon which to extend the delimiting date for the appellant's DEA benefits beyond August 26, 2010.

3.  The preponderance of the evidence is against finding that the appellant had a physical or mental disability that prevented her from using her DEA benefits under Chapter 35. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond August 26, 2010, for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 have not been met.  38 U.S.C.A §§ 3500, 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021, 21.3041, 21.3043 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  

In February 2011, VA requested that the appellant's treating facility (Texana Behavioral Health Care Clinic) provide additional medical evidence regarding the appellant's claim.  Namely, VA requested that the medical facility provide the diagnosis and treatment for the appellant's disability as well as the exact dates that her disability prevented her from attending school.  The treatment facility did not provide a response, and the appellant was informed of this in her Statement of the Case.  The appellant did not submit any evidence showing specific dates for which she was unable to attend school.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

Legal Criteria

DEA under 38 U.S.C.A Chapter 35 is a program of education or special restorative training that may be authorized for an eligible person, such as veterans who have permanent and total disability ratings and their children if applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 21.3020, 21.3021. 

Generally, the basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either her 18th birthday or the date of her successful completion of secondary schooling and the delimiting (ending) date for such benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3040 (2013).  In circumstances where a veteran's permanent and total disability rating is assigned after his child reaches the age of 18, but prior to her reaching 26 years of age, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child, and ends the earlier of the date the veteran is no longer rated permanently and totally disabled or eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2) (2013). 

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible child's delimiting date may be extended to the end of the relevant school term if that date falls within the relevant term.  

An extension may be granted beyond that eight year period if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control.  38 C.F.R. 21.3041(g)(1).  VA may consider the following circumstances as beyond the eligible person's control:

(a)  While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies. 

(b)  Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program. 

(c)  Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program. 

(d)  Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family. 

      (e)  Active duty, including active duty for training in the Armed Forces.

38 C.F.R. § 21.3043.

Factual Background and Analysis

The appellant asserts that she should be granted an extension of the delimiting date for DEA benefits beyond August 26, 2010.  She contends that her psychiatric disorders affected her ability to go to school during the effective dates of her education benefits.  

In this case, VA determined that the Veteran was permanently and totally disabled for VA purposes effective April 29, 2002.  The appellant is the Veteran's daughter.  She was born in May 1982.  The appellant filed her claim for DEA benefits in September 2002 and requested a start day for her benefits of August 26, 2002.  After a denial of DEA benefits and appeal, the Veteran was granted DEA benefits in a March 2003 rating decision.  Following the grant of DEA benefits, the appellant was informed that she could choose her start day.  On numerous occasions, she requested a start date of August 26, 2002.  VA informed her that DEA benefits would end on August 26, 2010.  

Following the award of DEA benefits, the appellant was able to use 5 months of extra entitlement for remedial and refresher courses.  She was able to use all 5 months between August 2002 and May 2007.   
 
The record does not show that she suspended her program of education due to conditions beyond her control.  She contends that she was under the care of a psychiatrist since 1999, and she was too sick or unstable to continue with her education during the effective dates of her award.  

The appellant submitted a statement from a social worker who indicated that the appellant was treated at the Texana Behavioral Health Center from October 1999 to June 2008 for depressive disorder.  She opined that "[d]uring that time [the appellant] was unable to function in her daily life.  She was unable to work or attend school at intervals during this time."  The social worker, however, did not provide a list of dates for which the Veteran was unable to work or attend school.  As noted above, VA attempted to obtain clarification from the Texana Behavioral Health Center, but received no reply.  

Although the social worker's letter is certainly competent and credible evidence that the appellant had periods when she was unable to attend school, this contents of this letter are outweighed by the other evidence of record.  Namely, the evidence of record showing that the Veteran attended schooling on a regular basis between 2002 and 2007.  Moreover, the evidence of record does not show any specific dates during which the appellant could not attend school, and the evidence shows that she was planning to attend school in 2009 and 2010 (based on her requests to the VA Education Center).  The Board finds that the appellant has not shown, nor does the great weight of the evidence show, that she was unable to attend school because of a circumstance beyond her control (illness).  As such, an extension under 38 C.F.R. §§ 21.3041(g) and 21.3043 is not warranted.  

Thus, the Board finds that preponderance of the evidence demonstrates that although she has a history of depression and mental health treatment, this treatment did not preclude her from pursuing and education program at any time between August 26, 2002, and August 26, 2010.  

Alternatively, the appellant's argument for the extension is essentially equitable in nature.  The Board, however, is bound by the statutes and regulations discussed above, and is without authority to grant a claim for benefits solely on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; McCay v. Brown, 9 Vet. App. 183, 189 (1996); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

Although the Board is sympathetic to the appellant's argument that an extension of her delimiting date beyond August 26, 2010, for her Chapter 35 DEA education benefits; there is simply no basis in the law for the Board to do so.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant an extension of the Chapter 35 DEA delimiting date beyond August 26, 2010.  Accordingly, the Board must deny the appellant's claim as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an extension of the delimiting date beyond August 26, 2010, for the appellant's DEA benefits under the provisions of 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


